AO 245B (Rev, 02/18)   Judgment in a Criminal Case
                       Sheet l                                                                                               FILED
                                                                                                                               APR I 6 2019
                                          UNITED STATES DISTRICT COURT
                                                                                                                           Clerk, U. S District Cou,1
                                                                District of Montana                                          D1stnct Of Montan 3
                                                                                                                                  GrsaJ Falts
                                                                           )
               UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                                                                           )
               BRANDON CORDELL BENNETT                                            Case Number: CR 17-68-GF-BMM-01
                                                                           )
                                                                           )      USM Number: 16990-046
                                                                           )
                                                                           )       Wendy Holton
                                                                           )      Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          2 of the Superseding Indictment

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
 18 U.S.C. § 2252(a)(2)             Receipt of Child Pornography                                             -10/9/2015                   2




       The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.
                                                                          - -7 - - of this judgment.        The sentence is imposed pursuant to


D The defendant has been found not guilty on count(s)

Ill Count(s)
                ------------- Ii'! is                              Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenOant must notify the court and United States attorney of material clianges in economic circumstances.




                                                                          Brian Morris, United Slates District Judge
                                                                         Name and Title of Judge


                                                                          4/16/2019
                                                                         Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                       Judgment - Page   -~2~_   of   7
 DEFENDANT: BRANDON CORDELL BENNETT
 CASE NUMBER: CR 17-68-GF-BMM-01

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 tenn of:
  178 months.




     Ii]'. The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends that the Defendant be housed in the Bureau of Prisons' Englewood, Colorado facility.




     lil!   The defendant is remanded to the custody of the United States Marshal.

     0      The defendant shall surrender to the United States Marshal for this district:

            0   at
                     ---------- 0                       a.m.     D p.m.       on

            0   as notified by the United States Marshal.

     D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            0   before 2 p.m. on

            0   as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to
 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                     with a certified copy of this judgment.



                                                                                                    UNITED ST ATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                           Judgment-Page _ _ _ of
DEFENDANT: BRANDON CORDELL BENNETT
CASE NUMBER: CR 17-68-GF-BMM-01
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:
     10 years.




                                                    MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check ifapplicable)
5,       ~ You must cooperate in the collection of DNA as directed by the probation officer.    (check if applicable)

6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A- Supervised Release
                                                                                                Judgment-Page - - ~ - - of - - - ~ - - -
DEFENDANT: BRANDON CORDELL BENNETT
CASE NUMBER: CR 17-68-GF-BMM-01

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply \Vlth the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.                                                                                             ·
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. Ifnotifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the pennission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S, Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview qf Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
                                                                                                                  -----------
AO 245B(Rev, 02/18) Judgment in a Criminal Case
                    Sheet 3D- Supervised Release
                                                                                                                  Judgment-Page _ _ _ of
DEFENDANT: BRANDON CORDELL BENNETT
CASE NUMBER: CR 17-68-GF-BMM-01

                                          SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall submit their person, and any property, residence, place of employment, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(1 )), other electronic communications or data storage devices or media, to which the defendant has access, to a search at a reasonable time and
a reasonable manner, with or without a warrant, by the United States Probation Office, or by any law enforcement officers upon the express direction of
the United States Probation Office, with reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant.
Failure to submit to search may be grounds for revocation. The defendant shall warn any other occupants, adults, and minors that the premises may be
subject to searches pursuant to this condition. The defendant shall allow seizure of suspected contraband for further examination.

2. The defendant shall have no contact with victim(s) in the instant offense.

3. The defendant shall not be allowed to do the following without prior written approval of United States Probation: knowingly reside in the home,
residence, or be in the company of any child under the age of 18, with the exception of their own children; go to or loiter within 100 yards of school yards,
parks, playgrounds, arcades, or other places primarily used by children under the age of 18.

4. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a program designated by, and until
released by, the United States Probation Office. The defendant is to pay all or part of the costs of treatment as directed by United States Probation Office.

5. The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation to assist in treatment,
planning, and case monitoring. The defendant maintains the Fifth Amendment rights during polygraph examinations and may refuse to answer any
incriminating questions. The defendant is to pay all or part of the cost of the examinations as directed by United States Probation Office.

6. The defendant shall not possess camera phones or electronic devices that could be used for covert photography without the prior written approval of
the United States Probation Office.

7. You must not access the Internet except for reasons approved in advance by the probation officer.

8. The defendant may own or possess only one device approved by the United States Probation Office that has access to online services, If that device is
not a phone, the defendant may also possess one mobile phone that has no online capability or camera. The defendant shall notify the probation officer of
the device(s) prior to initial use. The defendant shall not own, possess, or use any additional devices without the prior written approval of the probation
officer. The defendant's approved devices shall be capable of being monitored and compatible with monitoring hardware, software, or other technology
approved by the probation office. The defendant shall allow the probation officer to make unannounced examinations of all computer, hardware, and
software, which may include the retrieval and copying of all data from defendant's computer. The defendant shall allow the probation officer to install
software to restrict the defendant's computer access or to monitor the defendant's computer access. The defendant shall pay the cost of monitoring, as
directed by the United States Probation Office. The defendant shall not use any computer device to access sexually explicit materials as defined in these
conditions nor to contact minors or gather information about a minor. The defendant shall not possess encryption or steganography software. The
defendant shall provide records of all passwords, Internet service, and user identifications (both past and present) to the probation officer and immediately
report changes. The defendant shall sign releases to allow the probation officer to access phone, wireless, Internet, and utility records.

9. The defendant shall allow the probation officer, at any reasonable time, to make periodic unannounced examinations of their computer, hardware,
and software, which may include the retrieval and copying of all data from their computer.

10. All employment must be approved in advance in writing by the United States Probation Office. The defendant shall consent to third-party disclosure to
any employer or potential employer.

11. The defendant shall consent to third-party disclosure to any employer or potential employer concerning any computer-related restrictions that are
imposed, unless excused by the probation officer.

12. The defendant shall allow the probation officer to install, at any reasonable time, on any computer used by the defendant (except a computer owned
by their employer and not located in the defendant's residence), any hardware or software systems to monitor defendants computer use and to examine
the data and software applications and to retrieve data from such activities.

13. The defendant will provide the United States Probation Officer with any requested financial information and shall incur no new lines of credit without
prior approval of the United States Probation Officer. You must notify the Probation Officer of any material changes in your economic circumstances that
might affect your ability to pay restitution, fines or special assessments.

14. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the primary item of sale.

15. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana, kratom and/or synthetic
stimulants such as bath salts and spice, that are not manufactured for human consumption, for the purpose of altering the defendant's mental or physical
state.

16. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical marijuana card or prescription.

17. The defendant shall participate in substance abuse testing, to include not more than 104 urinalysis tests, not more than 104 breathalyzer tests, and
not more than 36 sweat patch applications annually during the period of supervision. The defendant shall pay all or part of the costs of testing as directed
by the United States Probation Office.

18. The defendant shall pay restitution in an amount to be determined by the court.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment -   Page      6     of          7
 DEFENDANT: BRANDON CORDELL BENNETT
 CASE NUMBER: CR 17-68-GF-BMM-01
                                               CRIMINAL MONET ARY PENAL TIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                   JVT A Assessment*                   Fine                             Restitution
 TOTALS             $ 100.00                     $ N/A                               $ WAIVED                       $



 0     The determination of restitution is deferred until                                                                                          will be entered
       after such determination.
                                                                ---- .          An Amended Judgment in a Criminal Case                 (AO 245C)




 IZ'.i The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified othenvise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                           Total Loss**             Restitution Ordered                 Priority or Percentage
    Jane Doe                                                                                                    $17,600.38

    Jenny                                                                                                         $3,000.00
    Jane (Cinderblock series)                                                                                     $3,000.00

    Erika (PinkHeartSisters series)                                                                               $3,000.00

    Tori (PinkHeartSisters series)                                                                                $3,000.00




TOTALS                                       o.---'-o_o
                                     $ _______                                     $ _____2_9:..._,6_00_._38_


0      Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36l2(g).

D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       0    the interest requirement is waived for the          D       fine   D   restitution.
       D    the interest requirement for the       0     fine       •     restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
•• Findings for the total amount oflosses are required under Chapters I09A, 110, II OA, and II 3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
   AO 245B (Rev. 02/18) Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                                            7_ of
                                                                                                           Judgment- Page _ _             --~7_ _
   DEFENDANT: BRANDON CORDELL BENNETT
   CASE NUMBER: CR 17-68-GF-BMM-01


                                                         SCHEDULE OF PAYMENTS

   Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

   A      D Lump sum payment of$                                due immediately, balance due

               D     not later than                                 , or
               D     in accordance with D      C,    D   D,     D E,or        D F below; or
   B      D    Payment to begin immediately (may be combined with           DC,         D D, or     D F below); or

   C      D    Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ - - ~ - - - - over a period of
                             (e.g., months or years), to commence _____ (e.g., 30 or 60 days) aft.er the date of this judgment; or

  D       D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ - - , - - , c - - , - over a period of
                             (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

  E       D Payment during the term of supervised release will commence within      _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

  F      Ill   Special instructions regarding the payment of criminal monetary penalties:

               Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
               payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
               the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
               the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
               Falls, MT 59404, .. Assessment/Restitution Brandon Cordell Bennett".
 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D       Joint and Several

         Defendant and Co-Defendant Naines and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.




D        The defendant shall pay the cost of prosecution.

D        The defendant shall pay the following court cost(s):

li/'.l   The defendant shall forfeit the defendant's interest in the following property to the United States:
          Samsung Galaxy S Ill cellular phone.


Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
